UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7314



MICHAEL EUGENE TAYLOR,

                                              Plaintiff - Appellant,

          versus


BOBBY LANE; ROBERT POPE; JAMES SCHAFERS; CAREY
WINDERS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-97-624-5-CT-BO)


Submitted:   December 17, 1998            Decided:   January 7, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Eugene Taylor, Appellant Pro Se.       E.B. Borden Parker,
BADDOUR, PARKER, HINE & WELLONS, Goldsboro, North Carolina; Rudolph
Alexander Ashton, III, MCCOTTER, MCAFEE & ASHTON, P.L.L.C., New
Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Taylor appeals the district court's order granting summary

judgment to defendants on Taylor’s 42 U.S.C.A. § 1983 (West Supp.

1998) complaint.    We have reviewed the record and the district

court's opinion.   The district court properly found that there was

no genuine issue of material fact and defendants were entitled to

judgment as a matter of law.   Accordingly, we affirm on the reason-

ing of the district court.     Taylor v. Lane, No. CA-97-624-5-CT-BO

(E.D.N.C. July 28, 1998).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                   2